Title: 18th.
From: Adams, John Quincy
To: 


       We dined this day at Mr. Bartlett’s. Captain Wier, was there, and Miss S. McKinstry, who is upon the point of being married to Major Starke, and Miss Barrell, a young Lady from Boston whose countenance indicates misfortune. She had a lover, who forsook her upon discovering that she had not a fortune as he had expected. Townsend came into Town yesterday with Miss P. Greenleaf; and return’d this afternoon to Newbury.
       The young ladies drank tea at Judge Sargeant’s. I spent the evening till between 8 and 9 o’clock at Mr. White’s.
       I had in the course of the day, and have had every day since I came here a great deal of conversation with Mr. Shaw concerning Sam Walker, who still persists in declaring himself innocent, though every one who is acquainted with the circumstances, must be as fully convinced of his guilt, as if he had seen him do the deed himself: Mr. Shaw was much afflicted. He had great expectations from Walker, who had been his pupil, and whose reputation would in some measure have reflected honour upon his instructor. But “how art thou fallen Lucifer, son of the morning”!
      